Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 29, 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.



Claims 21, 26, 27, 31-32, 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Bangalore (US20110078613) in view of Nister et al. (US20140002341, Nister).

As to claims 21, 32:
Bangalore shows a system, and corresponding method, comprising: a processor; and memory coupled to the processor, the memory comprising computer executable instructions that, when executed by the processor (¶ [0027]), performs a method comprising:
receiving, within a user interface, an input 
wherein the first selection zone of the first UI element is assigned a first score (¶ [0030], [0034]) (e.g., each of the keys corresponding to letters or numbers is the same size or a normal size for the virtual keyboard; because keys are enlarged -or shrunk-- proportional to the extent of their probability, a person of ordinary skill in the art would reasonably conclude that when the keys are the same size, the system determines that each key is assigned the same probability);


and in response to the action response, using a predictive analysis algorithm to dynamically assign a second score to a first selection zone of a second UI element within the user interface (¶ [0035]) (e.g., enlarging the keys having higher prediction values, shrinking keys of characters having lower prediction values).
Bangalore fails to specifically show: 
an input being instead a first series of gaze inputs;
wherein the first selection zone of the first UI element is assigned a first score;
assigning the first score to one or more gaze inputs in the first series of gaze inputs to calculate a first UI element score;
based on the first UI element score, performing an action response associated with the first UI element;
In the same field of invention, Nister further teaches eye-typing term recognition. Nister further teaches:
A system comprising: a processor; and memory coupled to the processor, the memory comprising computer executable instructions that, when executed by the processor (¶ [0068]), performs a method comprising:
receiving, within a user interface, a first series of gaze inputs associated with at least a first selection zone of a first UI element (¶ [0031]) (e.g., receiving a plurality of gaze samples associated with a layout of user input keys; the gaze samples are a series of gaze coordinates periodically sampled in time that may be used to correlate gaze location to a particular user input key),
wherein the first selection zone of the first UI element is assigned a first score (¶ [0032]) (e.g., For each gaze sample in time, a score is computed for each key on the keyboard);
assigning the first score to one or more gaze inputs in the first series of gaze inputs to calculate a first UI element score (¶ [0032]-[0035]) (e.g., calculate a score for each series of gaze inputs associated with each letter B, D, C, S, A, R, T based on each gaze input location and length of time);
based on the first UI element score, performing an action response associated with the first UI element (¶ [0036]) (e.g., calculating a maximum per-key score for each character of a character string when calculating the probability of the character string matching the order in which the input keys were gazed at during the collection of the gaze samples).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Bangalore and Nister before the effective filing date of the invention, to have combined the teachings of Nister with the system, and corresponding method, as taught by Bangalore. 
One would have been motivated to make such combination because a way to provide a more satisfactory typing system process that reduces user fatigue would have been obtained and desired, as expressly taught by Nister (¶ [0016]).

As to claim 26, Bangalore further shows:
The system of claim 21, wherein the predictive analysis algorithm is based on at least one of contextual information or historical eye-gaze typing patterns (¶ [0027]) (e.g., when the user is typing an e-mail, keyboard logic 117 considers the prior entry and, based on this, predicts the next key entry that is necessary to complete a word being typed).

As to claim 27, Bangalore further shows:
The system of claim 26, wherein the contextual information comprises at least one of:
a type of application in use (¶ [0023]) (0023) (e.g., a word-based prediction model may be adopted when using an email application; otherwise a letter-based prediction model may be used);
previous message context in a conversation; substantive content in a document; GPS location of a user; or an intended recipient of a message.

As to claim 31, Bangalore further shows:
The system of claim 21, wherein dynamically assigning the second score to the first selection zone of the second UI element comprises:
identifying a previous or default score for the first selection zone of the second UI element;
determining, by the predictive analysis algorithm, whether the second UI element is likely to follow the first UI element as a selection;
when the second UI element is not likely to follow the first UI element, decreasing the previous or default score to the second score;
and when the second UI element is likely to follow the first UI element, increasing the previous or default score to the second score (¶ [0030], [0034], [0035]) (e.g., each of the keys corresponding to letters or numbers is the same size or a normal size for the virtual keyboard; because keys are enlarged -or shrunk-- proportional to the extent of their probability, a person of ordinary skill in the art would reasonably conclude that when the keys are the same size, the system determines that each key is assigned the same probability; enlarging the keys having higher prediction values, shrinking keys of characters having lower prediction values).

As to claim 37:
A system comprising: a processor; and memory coupled to the processor, the memory comprising computer executable instructions that, when executed by the processor (¶ [0027]), performs a method comprising:
receiving, within a user interface, a first input 
wherein the first selection zone of the first UI element is assigned a first score (¶ [0030], [0034]) (e.g., each of the keys corresponding to letters or numbers is the same size or a normal size for the virtual keyboard; because keys are enlarged -or shrunk-- proportional to the extent of their probability, a person of ordinary skill in the art would reasonably conclude that when the keys are the same size, the system determines that each key is assigned the same probability);


and in response to the action response, using a predictive analysis algorithm to dynamically change a first selection zone of a second UI element within the user interface to a first size (¶ [0035]) (e.g., enlarging the keys having higher prediction values, shrinking keys of characters having lower prediction values).
Bangalore fails to specifically show: 
the first input being a series of gaze inputs;
assigning the first score to one or more gaze inputs in the first series of gaze inputs to calculate a first UI element score;
and performing the action response based on the first UI element score.
In the same field of invention, Nister further teaches eye-typing term recognition. Nister further teaches:
receiving, within a user interface, a first series of gaze inputs associated with at least a first selection zone of a first UI element (¶ [0031]) (e.g., receiving a plurality of gaze samples associated with a layout of user input keys; the gaze samples are a series of gaze coordinates periodically sampled in time that may be used to correlate gaze location to a particular user input key), 
wherein the first selection zone of the first UI element is assigned a first score (¶ [0032]) (e.g., For each gaze sample in time, a score is computed for each key on the keyboard);
assigning the first score to one or more gaze inputs in the first series of gaze inputs to calculate a first UI element score (¶ [0032]-[0035]) (e.g., calculate a score for each series of gaze inputs associated with each letter B, D, C, S, A, R, T based on each gaze input location and length of time);
based on the first UI element score, performing an action response associated with the first UI element (¶ [0036]) (e.g., calculating a maximum per-key score for each character of a character string when calculating the probability of the character string matching the order in which the input keys were gazed at during the collection of the gaze samples).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Bangalore and Nister before the effective filing date of the invention, to have combined the teachings of Nister with the system as taught by Bangalore. 
One would have been motivated to make such combination because a way to provide a more satisfactory typing system process that reduces user fatigue would have been obtained and desired, as expressly taught by Nister (¶ [0016]).

As to claim 38, Bangalore further shows:
The system of claim 37, wherein dynamically changing the first selection zone of the second UI element comprises:
determining whether the second UI element is likely to follow the first UI element as a selection (¶ [0034]) (e.g.,. determining the `E` key 224 has a very high probability of being the next key entered to complete the sentence);
when the second UI element is not likely to follow the first UI element, decreasing a previous or default size of the to the second UI element to the first size (¶ [0035]) (e.g., shrink keys of characters having lower prediction values);
and when the second UI element is likely to follow the first UI element, increasing the previous or default size of the to the second UI element to the first size (¶ [0035]) (e.g., enlarging the keys having higher prediction values).

As to claim 39, Bangalore further shows:
The system of claim 37, wherein determining whether the second UI element is likely to follow the first UI element as a selection comprises identifying a letter or a word previously entered into the user interface (¶ [0034]) (e.g., A keyboard logic on text-entry device 200 then predicts what the next letter will be in entry space 226 based upon the entered letters of the word, and in response, determining `E` key 224 has a very high probability of being the next key entered to complete the sentence).
 
As to claim 40, Bangalore further shows:
The system of claim 37, wherein performing the action response associated with the first UI element comprises:
providing a visual cue indicating a selection of the first UI element;
and activating the first UI element (¶ [0034]) (e.g., the user activates keys “WH” and in response, providing a visual cue indicating that “WH” where selected on the touchscreen 202 of text-entry device 200, for example, displaying WH on the touchscreen 202).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bangalore (US20110078613) in view of Nister et al. (US20140002341, Nister), further in view of Deering et al. (US200301420099, Deering).

As to claim 22:
Bangalore, Nister show a system substantially as claimed, as specified above. 
Bangalore, Nister fail to specifically show: the first selection zone of the first UI element surrounds a boundary of the first Ul element; and a second selection zone of the first UI element surrounds the first selection zone of the first UI element.
In the same field of invention, Deering teaches: graphics system configured to switch between multiple buffers. Deering further teaches: A first selection zone of the first UI element surrounds a boundary of the first Ul element (¶ [0191]) (e.g., medial area represents an area surrounding a boundary of UI element, represented by the outermost pixels of the main character 362);
and a second selection zone of the first UI element surrounds the first selection zone of the first UI element (¶ [0191]) (e.g., . foveal area is within the medial area and surrounds the main character 362)
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Bangalore, Nister and Deering before the effective filing date of the invention, to have combined the teachings of Deering with the system as taught by Bangalore, Nister. 
One would have been motivated to make such combination because a way to require less control software and hardware while still providing a sharper image where the element is located would have been obtained and desired, as expressly taught by Deering (¶ [0192]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bangalore (US20110078613) in view of Nister et al. (US20140002341, Nister) in view of Deering et al. (US200301420099, Deering), further in view of McLaughlin (201500113454) and Todoroki (US2011/0096010).

As to claim 23:
Bangalore, Nister, Deering show a systemd substantially as claimed, as specified above. 
Bangalore, Nister, Deering fail to specifically show:
wherein: the first series of gaze inputs is further associated with the second selection zone of the first UI element;
the second selection zone of the first UI element is assigned a third score;
and calculating the first UI element score comprises aggregating the one or more gaze inputs having the first score with one or more gaze inputs having the third score.
In the same field of invention, McLaughlin teaches: delivery of contextual data to a computing device using eye tracking technology. McLaughlin further teaches:
wherein: a first series of gaze inputs is associated with both a first and second selection zone of the first UI element (¶ [0051]);
the second selection zone of the first UI element is assigned a third score (¶ [0051]) (e.g., assigning first and second metrics based on a first gaze duration and location);
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Bangalore, Nister, Deering, McLaughlin before the effective filing date of the invention, to have combined the teachings of McLaughlin with the system as taught by Bangalore, Nister, Deering. 
One would have been motivated to make such combination because a way to improve usability of computing devices would have been obtained and desired, as expressly taught by McLaughlin (¶ [0020]).
In the same field of invention, Todoroki teaches: delivery of contextual data to a computing device using eye tracking technology. Todoroki further teaches:
calculating a first UI element score comprising aggregating one or more a first score with one or more a third score (¶ [0055]) (e.g.,. based on a set of selected switches, summing the weighted values of the elements).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Bangalore, Nister, Deering, McLaughlin, Todoroki before the effective filing date of the invention, to have combined the teachings of Todoroki with the system as taught by Bangalore, Nister, Deering, McLaughlin. 
One would have been motivated to make such combination because a way to detect the input of a user even when the user has deviated from the displayed location of the input would have been obtained and desired, as expressly taught by Todoroki (¶ [0010], [0011]).

Claims 24, 25, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bangalore (US20110078613) in view of Nister et al. (US20140002341, Nister), further in view of Meyer et al. (US201703336865, Meyer).

As to claim 24:
Bangalore, Nister show a system substantially as claimed, as specified above. 
Bangalore, Nister fail to specifically show:
wherein: the first selection zone of the first UI element surrounds a center point of the first UI element, the first selection zone comprising less than all of the first UI element;
and a second selection zone of the first UI element encircles the first selection zone of the first UI element.
In the same field of invention, Meyer teaches: detecting objects of interest. Meyer further teaches:
A first selection zone (e.g., foveal view 52) of the first UI element surrounds a center point of the first UI element, the first selection zone comprising less than all of the first UI element;
and a second selection zone (e.g., peripheral view 54) of the first UI element encircles the first selection zone of the first UI element (¶ [0069]).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Bangalore, Nister and Meyer before the effective filing date of the invention, to have combined the teachings of Meyer with the system as taught by Bangalore, Nister. 
One would have been motivated to make such combination because a way to support a computer-based search with a gaze tracking system would have been obtained and desired, as expressly taught by Meyer (¶ [0005]).

As to claim 25:
Bangalore, Nister show a system substantially as claimed, as specified above. 
Bangalore, Nister fail to specifically show:
wherein performing the action response associated with the first UI element comprises:
comparing the first UI element score to a first threshold for the first UI element;
and when the first UI element score exceeds the first threshold, activating the first UI element.
In the same field of invention, Meyer teaches: detecting objects of interest. Meyer further teaches:
performing an action response associated with the first UI element comprising:
comparing a first UI element score to a first threshold for the first UI element (¶ [0014]) (e.g., a grade of interest or involvement level may be represented by a value that may be determined with a statistical function);
and when the first UI element score exceeds the first threshold, activating the first UI element (¶ [0024]) (e.g., only object with an involvement level higher than an involvement level threshold are considered for the selection of objects). 
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Bangalore, Nister and Meyer before the effective filing date of the invention, to have combined the teachings of Meyer with the system as taught by Bangalore, Nister. 
One would have been motivated to make such combination because a way to support a computer-based search with a gaze tracking system would have been obtained and desired, as expressly taught by Meyer (¶ [0005]).

As to claim 33:
Bangalore, Nister show a method substantially as claimed, as specified above. 
Bangalore further shows: receiving, within the user interface, a second input 
Nister further teaches: 
a second input being a series of gaze inputs (¶ [0031]) (e.g., receiving a plurality of gaze samples associated with a layout of user input keys; the gaze samples are a series of gaze coordinates periodically sampled in time that may be used to correlate gaze location to a particular user input key);
assigning the second score to one or more gaze inputs in the second series of gaze inputs to calculate a second UI element score (¶ [0032]-[0035]) (e.g., calculate a score for each series of gaze inputs associated with each letter B, D, C, S, A, R, T based on each gaze input location and length of time).
Bangalore, Nister fail to specifically show:
and when the second UI element score exceeds a second threshold value for activating the second UI element, activating the second UI element.
In the same field of invention, Meyer teaches: detecting objects of interest. Meyer further teaches:
when a second UI element score exceeds a second threshold value for activating the second UI element, activating the second UI element (¶ [0024]) (e.g., only object with an involvement level higher than an involvement level threshold are considered for the selection of objects).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Bangalore, Nister and Meyer before the effective filing date of the invention, to have combined the teachings of Meyer with the system as taught by Bangalore, Nister. 
One would have been motivated to make such combination because a way to support a computer-based search with a gaze tracking system would have been obtained and desired, as expressly taught by Meyer (¶ [0005]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bangalore (US20110078613) in view of Nister et al. (US20140002341, Nister), further in view of Tokubo et al. (US20170045941, Tokubo).

As to claim 28:
Bangalore, Nister show a system substantially as claimed, as specified above. 
Bangalore, Nister fail to specifically show:
wherein the historical eye-gaze typing patterns comprise at least one of: user data related to a document; or data associated with past user actions related to the document.
In the same field of invention, Tokubo teaches: HMD with differential rendering. Tokubo further teaches:
wherein the historical eye-gaze typing patterns comprise at least one of: user data related to a document; or data associated with past user actions related to the document (¶ [0181]) (e.g., a computing device tracks the trajectory of the gaze of the user over a predetermined period of time, and also tracks the trajectory of the HMD over the predetermined period of time (or some other period to time). The historical data is used to predict the trajectory of the gaze of the user by analyzing the trend in the gaze motion and in the HMD motion).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Bangalore, Nister and Tokubo before the effective filing date of the invention, to have combined the teachings of Tokubo with the system as taught by Bangalore, Nister. 
One would have been motivated to make such combination because a way to predict the trajectory of the gaze of the user would have been obtained and desired, as expressly taught by Meyer (¶ [0181]).


Claims 34, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bangalore (US20110078613) in view of Nister et al. (US20140002341, Nister) in view of Meyer et al. (US201703336865, Meyer), further in view of Forest (US6903723).

As to claims 34, 35:
Bangalore, Nister, Meyer show a system substantially as claimed, as specified above. 
Bangalore, Nister, Meyer fail to specifically show:
wherein the second threshold value is lower than the first threshold value;
wherein, in response to the action response, the second threshold value is decreased from a default threshold value for the second UI element.
In the same field of invention, Forrest teaches: data entry method and apparatus. Forrest further teaches:
wherein the second threshold value is lower than the first threshold value (col 50, l. 7-17) (e.g., a selection threshold period associated with a selectable region to which an intersected corridor leads, (2348) for example, is decreased, preferably to a limit of approximately 20% of the initial value of the selection threshold period);
wherein, in response to an action response, the second threshold value is decreased from a default threshold value for the second UI element (col 50, l. 3-17) (e.g., in response to selecting selectable region (2318), a selection threshold period associated with a selectable region to which an intersected corridor leads, (2348) for example, is decreased, preferably to a limit of approximately 20% of the initial value of the selection threshold period).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Bangalore, Nister Meyer, and Forest before the effective filing date of the invention, to have combined the teachings of Forest with the system as taught by Bangalore, Nister Meyer. 
One would have been motivated to make such combination because a way to facilitate selection of dwell-selectable regions without unduly increasing the likelihood of erroneous selections would have been obtained and desired, as expressly taught by Forest (¶ col. 50, l. 30-36).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Bangalore (US20110078613) in view of Nister et al. (US20140002341, Nister), further in view of Karmarkar et al. (US201703336865, Karmarkar).

As to claim 36:
Bangalore, Nister show a method substantially as claimed, as specified above. 
Nister further teaches: a predictive analysis algorithm uses a 
Bangalore, Nister fail to specifically show:
The algorithm using a semantic determination mechanism.
In the same field of invention, Karmarkar teaches: expectation assisted text messagin. Karmarkar further teaches:
a semantic determination mechanism to determine an intended meaning of user action associated with the first series of gaze inputs (¶ [0038]) (e.g. lexical analysis and/or semantic analysis of the text message may be implemented to determine a meaning of the text-message component).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Bangalore, Nister, and Karmarkar before the effective filing date of the invention, to have combined the teachings of Karmarkar with the method as taught by Bangalore, Nister. 
One would have been motivated to make such combination because a way to determine a meaning of the text-message component would have been obtained and desired, as expressly taught by Karmarkar (¶ [0038]).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nijs 		[U.S. 10895908], Targeting Saccade Landing Prediction Using Visual History
Qvarfordt	[U.S.9256785], identifying user activates using eye tracking data
Lopez		[U.S.20160139665], DYNAMIC EYE TRACKING CALIBRATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 57127032643264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        12/2/2022